DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3, element 300.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an 
Examiner notes that Figure 3 appears to be a substantial duplicate of Figure 1.  Examiner recommends cancelling one of the duplicate Figures and amending the specification accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (hereinafter Zhao – CN106898292B).  Examiner will herein use US Doc. No. 20200265762 as a convenient translation of the aforementioned reference.
Regarding claim 1, Zhao discloses a multiplex shift register unit (as shown in Figure 5), comprising: a shift register unit (SR_odd) connected to an input terminal (Gn+1/Gn-1), a first power supply terminal (Ra), a second power supply terminal (Rb), a clock signal terminal (CK1), a reset terminal (see paragraph 0052), and an output terminal respectively (Cn), and configured to transmit a clock signal provided at the clock signal terminal to the output terminal under control of an input signal provided at the input or the second multiplex output terminal under control of the first power supply signal provided at the first power supply terminal and the second power supply signal provided at the second power supply terminal (as shown in Figure 5, Cn).
Regarding claim 2, Zhao discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the multiplex unit comprises: a first transistor (Ta) having a control electrode connected to the first power supply terminal (Ra), a first electrode connected to the output terminal, and a second electrode connected to the first multiplex output terminal (as shown in Figure 5 – specifically note Ta); and a second transistor (Tb) having a control electrode connected to the second power supply terminal (Rb), a first electrode connected to the output terminal, and a second electrode connected to the second multiplex output terminal (as shown in Figure 5 – specifically note Tb).
Regarding claim 3, Zhao discloses all of the limitations of claim 1 as discussed in the claim 1 rejection above and further that the first power supply terminal and the second power supply terminal are used to input power supply signals which are alternately at a high level and a low level respectively, wherein the power supply signals input at the first .

Allowable Subject Matter
Claims 4-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peng (USPN 9524665) discloses a shift register and multiplex circuit for a display.
Shang (US Doc. No. 20180190180) discloses a shift register and multiplex circuit for a display.
Tsai (US Doc. No. 20170061855) discloses a shift register and multiplex circuit for a display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/           Primary Examiner, Art Unit 2694